PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Boliek et al.
Application No. 16/155,472
Filed: 9 Oct 2018
For: Content Distribution Systems and Methods
:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under 37 CFR 1.137(b), filed May 06, 2021 to revive the above-identified application, which is being properly treated under 37 CFR 1.137(a).

The petition is GRANTED.

This application became abandoned for a failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the payment of the issue fee, as required by the Notice Requiring Inventor’s Oath or Declaration, mailed December 15, 2020.  The issue fee payment was received on March 15, 2021.  Accordingly, the application became abandoned on March 16, 2021.  A Notice of Abandonment was mailed on March 18, 2021.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required reply in the form of an executed Substitute Statement under 37 CFR 1.64 for Inventors Wayne S. Hossenloop and Robert D. Widergren, (2) the petition fee of $1050, and (3) an adequate statement of unintentional delay.  

The petitioner has submitted an unintentionally delayed statement pursuant to 37 CFR 1.137(b).  As of December 2013, 37 CFR 1.137(b) has been removed and all petitions to revive an unintentionally abandoned application must be under rule 37 CFR 1.137(a).  Since the statement on the instant petition cites the old rule, the statement is being construed as the statement required by 37 CFR 1.137(a).  Petitioner must notify the Office if this is not a correct interpretation of the statement contained in the instant petition.

The application file does not indicate a change of address has been filed in this case, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in this case in accordance with MPEP 601.03. A courtesy copy of this decision is being mailed to the address noted on the petition. However, until otherwise instructed, all future correspondence regarding this application will be mailed solely to the address of record.  

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309. Telephone inquiries related to processing as a patent should be directed to (571) 272-4200.




/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist, OPET


cc:   Michael J. Mallie
       1841 Page Mill Road, Suite 200
       Palo Alto, California  94304